Name: Commission Regulation (EEC) No 1094/93 of 4 May 1993 correcting Regulation (EEC) No 1035/92 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 111 / 14 Official Journal of the European Communities 5. 5 . 93 COMMISSION REGULATION (EEC) No 1094/93 of 4 May 1993 correcting Regulation (EEC) No 1035/92 fixing the export refunds on cereal-based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas the export refunds on cereal-based compound feedingstuffs were fixed by Commission Regulation (EEC) No 1035/93 (3) ; Whereas a check has shown that the Annex thereto does not correspond to the measures submitted for an opinion to the management committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1035/93 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1993 . For the Commission Rene STEICHEN Member of the Commission (&lt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . O OJ No L 108, 1 . 5. 1993 , p. 16 . 5 . 5. 93 Official Journal of the European Communities No L 111 / 15 ANNEX to the Commission Regulation of 4 May 1993 fixing the export refunds on cereal-based compound feedingstuffs (ECU/ tonne) (ECU/ tonne) Product code Amount of refund (') 2309 10 11 110 4,60 2309 10 13 110 4,60 2309 10 31 110 4,60 2309 10 33 110 4,60 2309 10 51 110 4,60 2309 10 53 110 4,60 2309 90 31 110 4,60 2309 90 33 110 4,60 2309 90 41 110 4,60 2309 90 43 110 4,60 2309 90 51 110 4,60 2309 90 53 110 4,60 2309 10 11 190 3,63 2309 10 13 190 3,63 2309 10 31 190 3,63 2309 10 33 190 3,63 2309 10 51 190 3,63 2309 10 53 190 3,63 2309 90 31 190 3,63 2309 90 33 190 3,63 2309 90 41 190 3,63 2309 90 43 190 3,63 2309 90 51 190 3,63 2309 90 53 190 3,63 2309 10 11 210 9,20 2309 10 13 210 9,20 2309 10 31 210 9,20 2309 10 33 210 9,20 2309 10 51 210 9,20 2309 10 53 210 9,20 2309 90 31 210 9,20 2309 90 33 210 9,20 2309 90 41 210 9,20 2309 90 43 210 9,20 2309 90 51 210 9,20 2309 90 53 210 9,20 2309 10 11 290 7,26 2309 10 13 290 7,26 2309 10 31 290 7,26 2309 10 33 290 7,26 2309 10 51 290 7,26 2309 10 53 290 7,26 2309 90 31 290 7,26 2309 90 33 290 7,26 230990 41 290 7,26 2309 90 43 290 7,26 2309 90 51 290 7,26 Product code Amount of refund (') 2309 90 53 290 7,26 2309 10 11 310 18,40 2309 10 13 310 18,40 2309 10 31 310 18,40 2309 10 33 310 18,40 2309 10 51 310 18,40 2309 10 53 310 18,40 2309 90 31 310 18,40 2309 90 33 310 18,40 2309 90 41 310 18,40 2309 90 43 310 18,40 2309 90 51 310 18,40 2309 90 53 310 18,40 2309 10 11 390 14,52 2309 10 13 390 14,52 2309 10 31 390 14,52 2309 10 33 390 14,52 2309 10 51 390 14,52 2309 10 53 390 14,52 2309 90 31 390 14,52 2309 90 33 390 14,52 2309 90 41 390 14,52 2309 90 43 390 14,52 2309 90 51 390 14,52 2309 90 53 390 14,52 2309 10 31 410 27,60 2309 10 33 410 27,60 2309 10 51 410 27,60 2309 10 53 410 27,60 2309 90 41 410 27,60 2309 90 43 410 27,60 2309 90 51 410 27,60 2309 90 53 410 27,60 2309 10 31 490 21,78 2309 10 33 490 21,78 2309 10 51 490 21,78 2309 10 53 490 21,78 2309 90 41 490 21,78 2309 90 43 490 21,78 2309 90 51 490 21,78 2309 90 53 490 21,78 2309 10 31 510 36,80 2309 10 33 510 36,80 2309 10 51 510 36,80 2309 10 53 510 36,80 2309 90 41 510 36,80 2309 90 43 510 36,80 No L 111 /16 Official Journal of the European Communities 5. 5. 93 (ECU/ tonne) (ECU/ tonne) Product code Amount of refund (') 2309 90 51 510 36,80 2309 90 53 510 36,80 2309 10 31 590 29,04 2309 10 33 590 29,04 2309 10 51 590 29,04 2309 10 53 590 29,04 2309 90 41 590 29,04 2309 90 43 590 29,04 2309 90 51 590 29,04 2309 90 53 590 29,04 2309 10 31 610 46,00 2309 10 33 610 46,00 2309 10 51 610 46,00 2309 10 53 610 46,00 2309 90 41 610 46,00 2309 90 43 610 46,00 2309 90 51 610 46,00 2309 90 53 610 46,00 2309 10 31 690 36,31 2309 10 33 690 36,31 2309 10 51 690 36,31 Product code Amount of refund (') 2309 10 53 690 36,31 2309 90 41 690 36,31 2309 90 43 690 36,31 2309 90 51 690 36,31 2309 90 53 690 36,31 2309 10 51 710 55,20 2309 10 53 710 55,20 2309 90 51 710 55,20 2309 90 53 710 55,20 2309 10 51 790 43,57 2309 10 53 790 43,57 2309 90 51 790 43,57 2309 90 53 790 43,57 2309 10 51 810 64,40 2309 10 53 810 64,40 2309 90 51 810 64,40 2309 90 53 810 64,40 2309 10 51 890 50,83 2309 10 53 890 50,83 2309 90 51 890 50,83 2309 90 53 890 50,83 (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed . NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87. There are no refunds for products falling within CN codes 2309 10 11 , 2309 10 13, 2309 10 31 , 2309 10 33, 2309 10 51 , 2309 10 53, 2309 90 31 , 2309 90 33, 2309 90 41 , 2309 90 43, 2309 90 51 and 2309 90 53 not included in the above table.